DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 10/27/2021.
Claims 1, 2 and 4-25 are pending. Claims 1, 13, 19 and 25 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was filed before the mailing date of the Notice of Allowance and the requirement for the §1.97(e) statement OR the fee set forth in 37 CRF §1.17(p) has been met.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application number 16/806,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Arguments/Amendment
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1, 2 and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Attar et al (US 2016/0359712 A1), discloses a system for calculating a packet's round trip time (RTT) by measuring a starting time when the packet is sent by the node and an ACK time when an acknowledgment is received by the node.
Regarding claim 1, however, Attar does not alone or in combination disclose the claim limitation as a whole that is:  identifying and storing a plurality of time values associated with a plurality of packet processing operations performed on a particular packet sent by a first machine executing on the first host computer, wherein the plurality of packet processing operations comprises middlebox service operations and packet forwarding operations;
identifying and storing a time value associated with packet transmission through the SDDC network from the first host computer to a second host computer that is a destination of the particular packet; and
providing the stored time values to a set of one or more controllers to process to identify a plurality of latencies experienced by each of a plurality of packets processed in the SDDC.
Regarding claim 13, Attar does not alone or in combination disclose the claim limitation as a whole that is:
identifying and storing a plurality of time values associated with a plurality of packet processing operations performed on a particular packet sent by a first machine executing on the first host computer;
identifying and storing a time value associated with packet transmission through the SDDC network from the first host computer to a second host computer that is a destination of the particular packet, wherein said identifying and storing a time value comprises identifying and storing a time value for exchanging control packets between the first and second host computers, wherein the control packets are bidirectional forwarding detection (BFD) packets for gauging availability of a tunnel between the first and second host computers, wherein each BFD packet is extended in order for a physical NIC (PNIC) of the first host computer to insert a sending timestamp in a field of the BFD packet, the sending timestamp corresponding to a time value associated with forwarding the BFD packet through the network;
receiving, from the second host computer, an extended reply packet comprising (i) a sending timestamp indicating a time at which the reply packet was sent by the second host computer, (ii) an idle interval indicating a time interval during when the BFD packet was received at the second host computer and when the second host computer forwarded the reply packet, and (iii) a piggybacked timestamp comprising the sending timestamp of the BFD packet; and
providing the stored time values to a set of one or more controllers to process to identify a plurality of latencies experienced by each of a plurality of packets processed in the SDDC.
Similarly, the secondary reference Bley (US 2011/0055389) does not remedy the above addressed deficiencies, especially on identifying and storing, at a source host computer, time values associated with packet processing operations that include middlebox service operations and packet forwarding operations performed on a packet sent by a first machine executing on the source host computer (see claim 1).  Therefore Bley does not alone or in combination disclose the claim limitation discussed above.	These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 19 and 25, the patent scope of the independent limitations are the same as in claims 1 and 13.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1, 2 and 4-25 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 2474